Citation Nr: 1620452	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In September 2015, the Veteran submitted a February 2015 private medical record and waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Additionally, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeals for the relevant issues herein were both filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Thus, a remand for AOJ consideration of the newly submitted evidence is not warranted.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a right foot disability addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's residuals of right ankle sprain is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of right ankle sprain are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a right ankle disability, further discussion as to compliance with VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, the Veteran primarily asserted that his right ankle disability had onset in service.  Specifically, during in September 2015 testimony, and in other statements, the Veteran stated he jumped off the front fender of a deuce and a half and he landed wrong and twisted his ankle.

The Veteran satisfied the existence of the present disability standard with regard to a right ankle disability.  An October 2013 VA ankle conditions examination report diagnosed residuals of ankle sprain.  A June 2014 VA treatment record noted a complaint of right ankle pain.  A February 2015 private medical record diagnosed ankle pain and ankle sprain.  The ankle sprain was further characterized as chronic lateral ankle pain, right, and old avulsion injury, distal fibula, ankle, right.  The February 2015 private medical record also noted generalized osteoarthritis; however, such does not appear to be specific to the ankle as the radiograph, with respect to the ankle, noted that there are some small old bony injuries off the distal fibula consistent with an old ankle sprain injury.  Thus, the Board finds that a right ankle disability, best characterized residuals of ankle sprain, has been demonstrated.  The question remaining for consideration is whether the Veteran's residuals of right ankle sprain is etiologically related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his right ankle in service.  An August 1974 service treatment record diagnosed a mild sprain of the right ankle and noted the Veteran twisted his ankle when stepping down from a deuce and a half.  This service treatment records support the Veteran's contention that his right ankle disability onset during service.  Thus, the element of an in-service injury is met.

As noted above, the Veteran was afforded an October 2013 VA ankle conditions examination.  The October 2013 VA examiner found the Veteran's right ankle and foot condition, to include instability and bone spurs, was less likely than not incurred in or caused by the mild ankle sprain shown in the service treatment records.  The October 2013 VA examiner noted the Veteran reported he first had bone spur surgery approximately 10 years ago.  The VA examiner also stated there was no evidence found for residuals of this ankle sprain in the service treatment records as the November 1974 separation examination was silent for ankle problems and Veteran reported at this time that he was in good health and further records were silent for ankle or foot problems.  The October 2013 VA examiner also stated no residuals of the right ankle sprain was found upon evaluation.  

The October 2013 VA examiner's opinion tends to weigh against the claim; however, the examiner did not address the Veteran's recollection that his right ankle problems first onset during service and have continued since service.  Specifically, in September 2015 testimony, the Veteran described that he used to train dogs and when he was running a field trial with them, he was required go up a hill and the dog actually pulled him because he could not walk straight up the hill and he had to walk sideways up the hill to reach the top.  He further stated, in part, that his right ankle has hurt all the time for one reason or another it seems like.  The Veteran is competent to testify as to observable symptoms such ankle pain, because these symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the October 2013 VA examination report did not perform imaging studies, which as noted above, a February 2015 private medical record contained imaging which documented some small old bony injuries off the distal fibula consistent with an old ankle sprain injury.

Additionally, in a February 2015 private medical record, Dr. Hughes stated that certainly the Veteran's history, physical examination findings, and radiographic studies are consistent with an old ankle sprain injury.  Dr. Hughes further noted old medical records also documented and confirmed a grade 3 lateral ankle sprain injury on August 14, 1974.  Dr. Hughes opined it was at least more likely than not that the Veteran's current right ankle condition was related to his service related injury in 1974 based on a review of the Veteran's prior medical records, current physical exam findings and objective radiographic findings.  Thus, the Veteran's credible statements, combined with his private medical evidence regarding his right ankle disability, are sufficient to outweigh the opinion of the October 2013 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's residuals of right ankle sprain is etiologically related to in service.  When resolving doubt in the Veteran's favor, the Board finds that the residuals of right ankle sprain is in fact related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Board concludes that service connection for residuals of right ankle sprain is warranted.


ORDER

Entitlement to service connection for residuals of right ankle sprain is granted


REMAND

The Board concludes that the November 2013 VA audiological examination is not adequate for the purpose of adjudicating the Veteran's claim for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In November 2013, the Veteran underwent a VA audiological examination and audiometric testing revealed hearing loss disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2015).  The November 2013 VA examiner provided an opinion that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service because examination of his claims file disclosed an enlistment test and a separation test obtained using pure tones and hearing was within normal limits on both tests and no significant shift was noted.  However, the absence of in-service evidence of some degree of hearing loss (per Hensley v. Brown, 5 Vet. App. 155 (1993)), or a hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that a clarifying examination and medical opinion is necessary for the purpose of determining whether the Veteran's bilateral hearing loss is etiologically related to service.

Similarly, the Board concludes that the November 2013 VA foot miscellaneous examination is not adequate for the purpose of adjudicating the Veteran's claim for a right foot disability.  Barr, 21 Vet. App. at 312.  Specifically, a February 2015 private treatment record provided an indication of osteoarthritis, which was not addressed by the November 2013 VA examiner.  Moreover, it was not clear from the November VA examination report whether the Veteran had been diagnosed with right foot bone spurs proximate to or during the pendency of the claim.  Based on the foregoing, the Board finds that a clarifying examination and medical opinion is necessary for the purpose of determining whether the Veteran has a current right foot disability, and if so, it is etiologically related to service.

In February 2016 testimony, the Veteran reported private treatment from Nebraska Foot and Ankle and from Dr. Berger.  A February 2015 private treatment record from Dr. Hughes at Nebraska Foot and Ankle is of record.  There are not any private treatment records from Dr. Berger associated with the record.  Thus, the Veteran should be afforded another opportunity to submit copies of additional records from Nebraska Foot and Ankle, from Dr. Berger, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

Finally, additional VA treatment records should be obtained in light of the remand.  In September 2015 testimony, the Veteran indicated his bone spur surgeries were performed at the VA.  These VA treatment records are not associated with the claims file.  The most recent VA treatment records associated with the claims file, from the VA Nebraska-Western Iowa Health Care System, are dated in June 2015.  Thus, on remand all VA treatment records should be obtained, from the VA Nebraska-Western Iowa Health Care System, from June 2015 to the present, and to include records of any right foot bone spur surgeries, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the VA Nebraska-Western Iowa Health Care System, from June 2015 to the present, and to include records of any right foot bone spur surgeries, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to request the necessary authorization to obtain any additional treatment records from Nebraska Foot and Ankle (not already of record), from Dr. Berger, or records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any bilateral hearing loss.  All necessary tests and studies should be conducted. The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss is related to active service or any incident of service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion.

4.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any right ankle disability.  All necessary tests and studies should be conducted.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right ankle disability, to include osteoarthritis, diagnosed during the pendency or proximate to the claim is related to active service or any incident of service, to include as a result of the August 1974 fall.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


